JUDGMENT ORDER

Whereas the parties to this action moved for summary judgment, and the Court decided the issues raised in the parties’ motions in Slip Op. 03-80 entered on July 9, 2003, and corrected on July 21, 2003; and
Whereas the parties have conferred regarding the amounts of money to be refunded in this judgment order, and the dates from which interest will be calculated on the amounts to be refunded; and Whereas the plaintiff paid increased antidumping duty and interest to the defendant on various dates between May 30, 2001, and December 14, 2001, as follows:
Date of Payment Sum of the amounts paid by plaintiff
05/30/01 $2,549,247.53
06/11/01 344,679.57
06/13/01 6,250,636.26
06/28/01 6,252.45
07/02/01 1,211,516.09
07/05/01 47,957.87
07/10/01 3,312.37
07/19/01 1,312,147.83
07/24/01 465,518.82
07/26/01 1,311,817.25
08/02/01 76,314.38
08/15/01 273,215.68
08/20/01 49,842.80
09/05/01 23,074.65
12/14/01 7,307.03
Total amount paid by plaintiff that is to be refunded: $13,932,840.48;
it is hereby
ORDERED that plaintiff’s entries covered by the Department of Commerce’s fourth administrative review are severed and dismissed from this action for lack of jurisdiction; and it is further
ORDERED that plaintiff’s motion for summary judgment shall be, and hereby is, granted as to the entries covered by the Department of Commerce’s fifth through the eighth administrative reviews, but otherwise denied; and it is further
*1460ORDERED that defendant’s cross-motion for summary judgment shall be, and hereby is, granted as to the entries covered by the Department of Commerce’s ninth and tenth administrative reviews, but otherwise denied; and it is further
ORDERED that defendant, without reliquidating the entries, shall refund to the plaintiff a total of thirteen million, nine hundred thirty two thousand, eight hundred forty dollars and forty eight cents ($13,932,840.48), in separate amounts, with interest as provided by law on such amounts from the dates of payment set forth above.